Citation Nr: 1738857	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-36 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a bilateral ankle disorder.  

4.  Entitlement to service connection for bilateral weak feet.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1978 to April 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, a videoconference Board hearing was held before the undersigned.  Unfortunately, a transcript of the hearing could not be obtained.  The Veteran was afforded the opportunity for an additional hearing, but did not respond to the March 2014 notification letter.  In fact, the March 2014 letter was returned to the Board from the United States Postal Service, as it could not be forwarded.  A March 2014 attempt to contact the Veteran by telephone was similarly unsuccessful.

In August 2014, the Board remanded the issues on appeal so that medical records utilized in a disability determination of the Social Security Administration (SSA) and any other possibly available treatment records could be obtained.  The SSA records and additional VA treatment records were associated with the claims folder and the case has been returned for further appellate consideration.   

In November 2015, the Board again remanded the issues on appeal so that the Veteran could be scheduled for VA examinations.  The record shows that the Veteran could not be located so that the examinations could be obtained and the case has been returned to the Board.  He has not kept VA apprised of his current address.


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1978 to April 1978.  

2.  The Veteran was assessed as having a personality disorder during service; an acquired psychiatric disorder was not manifested until several months after separation from active duty.  

3.  While the Veteran had complaints of bilateral knee pain during service, a chronic bilateral knee disorder was not evident during service and is not shown to have been caused by any in-service event.

4.  While the Veteran had complaints of bilateral ankle pain during service, a chronic bilateral knee disorder was not evident during service and is not shown to have been caused by any in-service event.

5.  Bilateral second degree pes planus, which was noted on entry into active duty, is not shown to have increased in severity during service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A bilateral knee disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A bilateral ankle disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Preexisting pes planus was not aggravated by service.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  Despite efforts to arrange for a VA compensation examination, the Veteran could not be located and has made no attempts to appear for VA examinations that were scheduled pursuant to remand by the Board.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Acquired Psychiatric Disorder

The Veteran contends that service connection should be established for an acquired psychiatric disorder.  It is asserted that he was treated for this disability while on active duty.  

Review of the Veteran's STRs shows that the Veteran had no complaints or manifestations of a psychiatric disorder at the time of examination into active duty.  Psychiatric clinical evaluation at that time was normal.  The Veteran was afforded a mental status evaluation in March 1978.  The diagnosis was personality disorder, asocial type.  It was noted that this had existed prior to service.  The Veteran's discharge was administratively recommended and accomplished.  

Post-service medical evidence shows that the Veteran was hospitalized at a private facility in December 1978 when the diagnosis was paranoid schizophrenia.  At that time, it was noted that the Veteran had been discharged from service for "mental problems."  Additional treatment records show that the Veteran was repeatedly hospitalized for psychiatric disabilities, which were primarily diagnosed as paranoid schizophrenia, but also included a personality disorder in 1981 and bipolar disorder in 1986.  Records utilized by the SSA in a 1987 disability determination show a diagnosis of paranoid schizophrenia.  At that time, the Veteran dated the onset of the disorder to December 1978.  

The record shows that the Veteran did not manifest an acquired psychiatric disorder during the time he spent on active duty.  While he was first diagnosed with paranoid schizophrenia in December 1978, less than one year after his separation from active duty, the disorder may not be presumed as being due to service as he served on active duty for fewer than 90 days.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Attempts were made to arrange for a VA compensation examination that could ascertain whether the personality disorder shown in service might be a precursor to the paranoid schizophrenia that was first diagnosed in December 1978, he did not report for the examination and the matter must be decided on the evidence of record.  As that evidence fails to show that he manifested an acquired psychiatric disorder during service, service connection is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Knee and Ankle Disorders

The Veteran contends that service connection should be established for bilateral knee and ankle disorders.  On examination for entry into active duty, he had no pertinent abnormality.  Review of the STRs shows that in March 1978 he had complaints of pain in both feet when marching.  At that time, he also had complaints of pain in the knees and ankles.  On evaluation for separation from service, he did not report having or having had pain in the lower extremities.  It was noted that examination for separation found that the Veteran had not suffered any injuries or illnesses during his period of active duty.  

Post-service treatment records do not include complaints or manifestations of chronic disabilities of the knees or ankles.  During a period of VA hospitalization in September 1981, it was noted that physical examination was negative for any abnormalities.  During a period of hospitalization at a private facility from October 2015 to March 2016, it was noted that the Veteran's physical examination was stable aside from partial edentulism.  

The Veteran was scheduled for VA examinations in May 2017, but could not be located so that the examinations could be performed.  

Although the Veteran had complaints of knee and ankle pain on marching during service, there is no indication in the STRs that he had chronic knee or ankle disability during service.  Post-service treatment records do not indicate that he currently has had a chronic disorder of either knee or either ankle in the years after service.  There is no medical opinion in the record that relates any current knee or ankle disorder with the complaints of pain that the Veteran had during service.  As the Veteran did not report for the scheduled VA examination, the Board must decide the case on the evidence that is currently of record.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral knee or ankle disorders, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Weak Feet (Pes Planus)

The Veteran contends that service connection should be established for pes planus that he asserts was aggravated by service.  Review of the STRs shows that on examination for entry into active duty, pes valgus planus, second degree, was noted.  In March 1978, the Veteran was seen for complaints of pain of both feet when marching, standing, and ambulating.  The impression was flat feet.  On evaluation for separation from service, he did not report having or having had pain in the lower extremities.  It was noted that examination for separation found that the Veteran had not suffered any injuries or illnesses during his period of active duty.

Post service medical evidence does not include complaints or manifestations of pes planus.  On examination during a period of hospitalization in September 1981, it was noted that physical examination was essentially unremarkable.  

As pes planus was noted on examination for entry into active duty, the disability preexisted active duty.  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  The record shows that the Veteran had one episode of painful feet on marching in March 1978, but at the time of separation from service, it was found that he had no illness or injury during his period of active duty.  As such, the record shows that the Veteran may have had an acute exacerbation of his pre-existing pes planus on one occasion during service, but there is no indication that he had an increase in the underlying pathology of the pes planus during service.  This finding is further supported by the fact that the Veteran has not had complaints or manifestations of pes planus in the years following his short period of active duty and that there is no medical opinion that indicates that the pre-existing pes planus was aggravated during service.  As noted above, since the Veteran has not reported for the examinations ordered by the Board in the prior remand, his case must be decided on the evidence of record.  That evidence fails to demonstrate a basis for the establishment of service connection.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Id. 


ORDER

Service connection for an acquired psychiatric disorder, including paranoid schizophrenia, is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for bilateral weak feet is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


